Exhibit 10.1



Graphic [tbph-20200930xex10d1001.jpg]





REVISED



August 12, 2015



Richard Graham, Ph.D.



Dear Richard:

Theravance Biopharma US, Inc. (the “Company” or “Theravance Biopharma US”) is
pleased to offer you the exempt position of Senior Director, Clinical
Pharmacology, reporting to Phil Worboys.  Your salary on an annualized basis
will be $245,000.  In addition, you will be paid an employment bonus of $15,000
less taxes and payable in your first paycheck.  If you choose to leave
Theravance Biopharma US within the first two years of your employment, this
bonus will be fully repayable to Theravance Biopharma US.You will be eligible to
receive an annual discretionary bonus targeted at 25% of your annual salary,
based on the Company’s performance against its annual goals and a review of your
individual performance.  You must be an active employee in good standing at the
time the bonus is paid in order to receive the bonus.  The Company’s bonus
percentage targets may change from time-to-time at the sole discretion of the
Board of Directors.  Performance and merit reviews will be conducted annually
and will be calculated on a prorated basis, based on date of hire.   It is our
understanding and expectation that your employment start date will be on or
before October 5, 2015. This offer will expire on August 17, 2015.

Subject to the approval by the appropriate committee of the Theravance
Biopharma, Inc. Board of Directors, you will be granted an option to purchase
25,000 ordinary shares of Theravance Biopharma, Inc. at a per share purchase
price equal to the fair market value of one Theravance Biopharma, Inc. ordinary
share on the date of grant, which we anticipate will be on or around the first
business day of the month following your employment start date.  The number of
shares subject to the option and the vesting and exercise details of your option
grant will be set forth in your option paperwork, but in general your option
will vest monthly over the first four years of your employment, with a one year
“cliff” provision that prevents it from being exercised before the first
anniversary of the grant date. The option granted to you will be contingent on
your execution of Theravance Biopharma, Inc.’s standard form of option agreement
and will be subject to all of the terms and conditions contained in the
Theravance Biopharma, Inc. 2014 New Employee Equity Incentive Plan.



Subject to the approval by the appropriate committee of the Theravance
Biopharma, Inc. Board of Directors, you will also be granted a restricted share
unit (RSU) award for 5,000 ordinary shares of Theravance Biopharma, Inc.  The
RSU award will be subject to the terms and conditions applicable to restricted
share units awarded under the Company’s applicable Equity Incentive Plan and
shall be evidenced by the applicable form of RSU agreement as approved by the
committee.  The RSU award will vest as follows: 25% of the RSUs will vest on the
first Company Vesting Date after the second anniversary of the grant date; 25%
of the shares will vest on the first Company Vesting Date after the third
anniversary of the grant date; 25% of the shares will vest on the first Company
Vesting Date after the fourth anniversary of your Start Date; and 25% of the
shares will vest on the first Company Vesting Date after the fifth anniversary
of the grant date, provided you remain in continuous service through each such
vesting date, and as described in the applicable RSU agreement.  A “Company
Vesting Date” means February 20, May 20, August 20 or November 20.



Theravance Biopharma US provides a comprehensive company-paid benefits package
that begins on your first day of employment.  Benefits are provided by
Theravance Biopharma US to you and your dependents at a minimal cost.  Included
are medical, vision and dental coverage, life insurance, long-term disability
insurance



--------------------------------------------------------------------------------

and a flexible spending plan.  Additionally, we offer a 401(k) plan and an
Employee Stock Purchase Plan.  Additional information will be provided at New
Employee Orientation shortly after you begin employment.



As a condition of employment, you will be provided a copy of our Company
Handbook and will be expected to acknowledge and abide by our policies.  You
will also be required to accept and abide by the terms of our Proprietary
Information and Inventions Agreement.  Pursuant to that Agreement, you must
comply with Theravance Biopharma US’s strict company policy that prohibits any
new employee from using or bringing with them from any prior employer any
confidential information, trade secrets, proprietary materials or processes of
such former employers.  In addition, you will be required to present documents
establishing your legal right to work in the United States as required by the
government’s Form I-9.



While we hope that your employment with the Company will be mutually
satisfactory, employment with Theravance Biopharma US is for no specific period
of time.  As a result, either you or the Company are free to terminate your
employment relationship at any time for any reason, with or without cause.  This
is the full and complete agreement between us on this term.  Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures to which you will be subject, may change from
time-to-time, the “at-will” nature of your employment may only be changed in an
express writing signed by you and a Senior Officer of the Company.



This offer is contingent upon the successful completion of your background
investigation and referencing.



There are two copies of this letter enclosed; if all of the foregoing is
satisfactory, please sign and date each copy, and return one copy to me, saving
the other copy for yourself.



We are very excited about the possibility of you joining our team and becoming a
part of our company!  We look forward to determining a mutually convenient start
date as soon as possible.



If you have any questions, please don’t hesitate to contact me at 650-808-6000.
 We look forward to your favorable response.



Sincerely,







/s/ Gina S. Ryan







Gina S. Ryan



Talent Acquisition & Strategy











Foregoing terms and conditions hereby accepted:







Signed:   /s/ Richard Graham







Date:      08/13/2015







Start Date: 10/5/2015





--------------------------------------------------------------------------------